Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-14-00710-CV

                        IN THE INTEREST OF T.M.P. and M.B.R., Children

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-00126
                            Honorable Richard Garcia, Judge Presiding 1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 1, 2015

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant father appeals the trial court’s judgment terminating his parental rights to his

children, T.M.P. and M.B.R. The Texas Department of Family and Protective Services (“the

Department”) moved to have appellant’s parental rights terminated. After a bench trial, the trial

court found father’s parental rights should be terminated because he violated provisions of section

161.001(1) of the Texas Family Code. See generally TEX. FAM. CODE ANN. § 161.001(1) (West

2014). The trial court further determined termination would be in the best interests of the children

pursuant to section 161.001(2). Id. § 161.001(2).




1
  The Honorable Karen Pozza is the presiding judge of the 407th District Court, Bexar County, Texas. However, the
termination order in this case was signed by Associate Judge Richard Garcia.
                                                                                      04-14-00710-CV


       Appellant’s court-appointed appellate attorney has filed a motion to withdraw and a brief

containing a professional evaluation of the record demonstrating there are no arguable grounds to

be advanced and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.) (mem. op.). Father was provided a copy of the brief and informed of his right

to obtain a copy of the appellate record and file his own brief. See Nichols v. State, 954 S.W.2d
83, 85–86 (Tex. App.—San Antonio July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at

*4. Appointed counsel provided father with a form which he could sign, date, and file with this

court in order to obtain a copy of the record. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex.

Crim. App. 2014). Father filed neither a request for the record nor a pro se brief.

       We have reviewed the record and the attorney’s brief and we agree with counsel that the

appellate points do not present a substantial question for appellate review. Accordingly, we hold

the trial court did not err in terminating father’s parental rights. We grant the motion to withdraw

and affirm the trial court’s order of termination.


                                                     Marialyn Barnard, Justice




                                                 -2-